Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 1 of 10 PageID #: 13530



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                              Case No. 1:11-cr-00042-JMS-DML-02

                                                         ORDER ON MOTIONS FOR
   v.                                                    SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
   JAMES F. COCHRAN                                      (COMPASSIONATE RELEASE)




         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction in

  sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in

  18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motions are:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 2 of 10 PageID #: 13531



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )     No. 1:11-cr-00042-JMS-DML
                                                       )
  JAMES F. COCHRAN,                                    ) -02
                                                       )
                                Defendant.             )

                                                ORDER

         Defendant James Cochran has filed motions seeking compassionate release under § 603 of the

  First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 590, 614. Mr. Cochran

  asks the Court to reduce his sentence to time served. Dkt. 614 at 19. For the reasons explained below,

  his motions are DENIED.

  I.     Background

         In 2012, a jury found Mr. Cochran guilty of one count of conspiracy to commit wire fraud and

  securities fraud, in violation of 18 U.S.C. § 371; six counts of wire fraud, in violation of 18 U.S.C.

  § 1343 and 2; and one count of security fraud, in violation of 15 U.S.C. § 78j(b). Dkt. 354. Mr.

  Cochran appealed, and the Seventh Circuit affirmed his conviction and sentence. The Seventh Circuit

  summarized Mr. Cochran's crimes as follows:

         Timothy Durham, James Cochran, and Rick Snow were convicted of perpetrating a
         widespread financial fraud that caused more than $200 million in losses to thousands
         of victims, many of them elderly or living on modest incomes. After taking control of
         Fair Finance Company, a previously well-established and respected business, the trio
         quickly turned it into their personal piggy bank. They used money invested in Fair to
         support their lavish lifestyles and to fund loans to related parties that would never be
         repaid. When the company's auditors raised red flags about its financial status, the
         auditors were fired. When Fair experienced cash-flow problems, it misled investors
         and regulators so it could keep raising capital.

         Eventually the scheme began to unravel. One of the company's directors, himself under
         investigation in a separate matter, alerted the FBI that Fair was being operated as a
                                                    2
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 3 of 10 PageID #: 13532



         Ponzi scheme. After an investigation, the FBI seized Fair's computer servers and
         arrested Durham, Cochran, and Snow. A jury convicted them on various counts of
         conspiracy, securities fraud, and wire fraud.

  United States v. Durham, 766 F.3d 672, 675–76 (7th Cir. 2014).

         In December 2012, the Court sentenced Mr. Cochran to an aggregate sentence of 25 years of

  imprisonment and 3 years of supervised release. Dkts. 444, 460. The Court also ordered Mr. Cochran

  to pay more than $200 million in restitution. Dkt. 460. Mr. Cochran appealed, and the Seventh Circuit

  affirmed his conviction and sentence. Durham, 766 F.3d at 688. Mr. Cochran has been in custody

  since June 2012, and the Bureau of Prisons ("BOP") gives Mr. Cochran's projected release date

  (including good-time credit) as October 5, 2033. That is, with good-time credit, Mr. Cochran has

  served about 41% of his sentence.

         Mr. Cochran is 65 years old. He is currently incarcerated at USP Yazoo City. As of April 13,

  2021, the BOP reports that 3 inmates and 7 staff members at USP Yazoo City have active cases of

  COVID-19; it also reports that 240 inmates at USP Yazoo City have recovered from COVID-19 and

  that 1 inmate at USP Yazoo City has died from the virus. https://www.bop.gov/coronavirus/ (last

  visited Apr. 13, 2021). The BOP has also actively begun vaccinating inmates against COVID-19. Id.

  As of April 13, 2021, 310 staff members and 855 inmates at FCC Yazoo City (which includes USP

  Yazoo City) have been fully inoculated against COVID-19. Id.

         In July 2020, Mr. Cochran filed a pro se motion for compassionate release. Dkt. 590. The

  Court appointed counsel. Dkt. 591. Mr. Cochran submitted a pro se supplement, dkt. 605, and multiple

  people submitted letters of support, dkts. 606–613. Counsel filed a supplemental motion, dkt. 614,

  the United States responded, dkt. 616, and Mr. Cochran filed a pro se reply, dkt. 619. Mr. Cochran

  then submitted three pro se supplements. Dkts. 620, 621, 623. Thus, his motions are ripe for decision.




                                                    3
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 4 of 10 PageID #: 13533



  II.    Discussion

          Mr. Cochran seeks reduction of his sentence to time served and immediate release based on

  "extraordinary and compelling reasons" as set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Originally, Mr.

  Cochran argued that his age and medical conditions (including COPD and other lung diseases) put

  him at an increased risk of experiencing severe symptoms if he contracted COVID-19 and that he

  could not protect himself from the virus while in custody. Dkt. 590. He also argued that he would

  not be a danger to the community if released and that the sentencing factors in 18 U.S.C. § 3553(a)

  favored release, emphasizing that he has had good conduct while in the BOP, has completed numerous

  programs, is enrolled in an apprenticeship, and has experienced a religious conversion. See, e.g., dkts.

  590, 614; 621-1.

         In response, the United States did not dispute that Mr. Cochran had exhausted his

  administrative remedies or that Mr. Cochran's medical condition put him at higher risk of

  experiencing severe COVID-19 symptoms. Dkt. 616 at 7 n.6, 8–10. It argued, however, that Mr.

  Cochran would pose a danger to the community if released and that the sentencing factors in

  § 3553(a) do not favor release. Dkt. 445.

         In his pro se reply, Mr. Cochran noted that he tested positive for COVID-19 in November

  2020, was placed in isolation, and was hoping that his lungs did not become involved. Dkt. 619.

         The general rule is that sentences imposed in federal criminal cases are final and may not be

  modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence upon

  finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First



                                                     4
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 5 of 10 PageID #: 13534



  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
          the defendant after the defendant has fully exhausted all administrative rights to appeal
          a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the
          lapse of 30 days from the receipt of such a request by the warden of the defendant's
          facility, whichever is earlier, may reduce the term of imprisonment (and may impose
          a term of probation or supervised release with or without conditions that does not
          exceed the unserved portion of the original term of imprisonment), after considering
          the factors set forth in section 3553(a) to the extent that they are applicable, if it finds
          that—

                    (i) extraordinary and compelling reasons warrant such a reduction; or

                    (ii) the defendant is at least 70 years of age, has served at least 30 years
                    in prison, pursuant to a sentence imposed under section 3559(c), for the
                    offense or offenses for which the defendant is currently imprisoned,
                    and a determination has been made by the Director of the Bureau of
                    Prisons that the defendant is not a danger to the safety of any other
                    person or the community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by the
          Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

          Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

  a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the defendant

  alone shall not be considered an extraordinary and compelling reason." Id. Before passage of the First

  Step Act, the Sentencing Commission promulgated a policy statement regarding compassionate

  release under § 3582(c). U.S.S.G. § 1B1.13.

          Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger to

  the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G.

                                                         5
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 6 of 10 PageID #: 13535



  § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to the extent

  they are applicable." U.S.S.G. § 1B1.13.

          As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify

  three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal illness diagnoses

  or serious conditions from which a defendant is unlikely to recover and which "substantially

  diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health decline where a

  defendant is over 65 years old and has served at least ten years or 75% of his sentence, whichever is

  less; or (C) certain family circumstances (the death or incapacitation of the caregiver of the

  defendant's minor child or the incapacitation of the defendant's spouse or registered partner when the

  defendant would be the only available caregiver for the spouse or registered partner). U.S.S.G.

  § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary

  and compelling reason[s] other than, or in combination with, the reasons described in subdivisions

  (A) through (C)," "[a]s determined by the Director of the Bureau of Prisons." Id., Application Note

  1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

  BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

  the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act

  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners. United

  States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an applicable policy

  statement, the portion of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable

  policy statements issued by the Sentencing Commission" does not curtail a district court judge's

  discretion. Id. at 1180. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's

  discretion without being conclusive. Id. As to motions brought under the "catchall" provision in

                                                    6
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 7 of 10 PageID #: 13536



  Subsection (D), district judges should give the Director of the BOP's analysis substantial weight (if

  he has provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and compelling"

  reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in § 1B1.13 by deciding:

  (1) whether a defendant has presented an extraordinary and compelling reason warranting a sentence

  reduction; (2) whether the defendant presents a danger to the safety of any other person or to the

  community, as provided in 18 U.S.C. § 3142(g); and (3) whether the applicable sentencing factors in

  § 3553(a) favor granting the motion.

          Mr. Cochran does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  apply to him. 1 Instead, he asks the Court to exercise its broad discretion to find that extraordinary and

  compelling reasons warrant immediate release in his case. 2

          The Court declines to find extraordinary and compelling reasons warranting a sentence

  reduction in this case. Although Mr. Cochran has conditions that increase his risk of experiencing

  severe symptoms from COVID-19, see https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-with-medical-conditions.html (last visited Apr. 9, 2021) (identifying chronic lung

  diseases, including COPD, as conditions that can make you more likely to get severely ill from

  COVID-19), he contracted COVID-19 in November 2020. He does not claim to have suffered from


          1
             In his original pro se motion, Mr. Cochran suggested in passing that Subsection (B) applied, stating
  that he was "suffering from a serious physical medical condition and is experiencing deteriorating physical
  health because of the aging process that substantially diminishes his ability to provide self-care within the
  environment of a correctional facility." Dkt. 590 at 7. Counsel did not renew this argument in the supplemental
  motion, and the Court considers it abandoned. Regardless, there is no evidence that Mr. Cochran's health
  conditions have limited his ability to provide self-care. While the nature of prison life may make it difficult for
  him to protect himself from COVID-19, such is a feature of prison life, not a consequence of his health
  conditions. Likewise, there is no evidence that Mr. Cochran is limited in feeding himself, clothing himself, or
  engaging in other daily self-care activities.
           2
             In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180–81, the Court would
  typically consider the warden's rationale in denying Mr. Cochran's administrative remedy. However, the
  warden reviewed Mr. Cochran's request before he had contracted COVID-19. Thus, the warden's decision
  provides little guidance to the Court's analysis.

                                                          7
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 8 of 10 PageID #: 13537



  severe symptoms, or to have suffered from any symptoms at all. The Court has received several

  updates from Mr. Cochran, but none suggesting that he is continuing to suffer from debilitating

  symptoms or that the BOP is unable to provide care for any such symptoms. Thus, he has not shown

  extraordinary and compelling reasons warranting a sentence reduction. See, e.g., United States v.

  Weatherspoon, No. 2:11-cr-9-JMS-CMM-07, dkt. 894 (S.D. Ind. July 7, 2020) (finding no

  extraordinary and compelling reason where defendant had conditions putting him at risk for severe

  COVID-19 symptoms and had been hospitalized after testing positive for COVID-19, but had since

  recovered); United States v. Wyatt, No. 3:17-cr-11-RLY-MPB-02, dkt. 165 (S.D. Ind. Sept. 3, 2020)

  (finding no extraordinary and compelling reason where defendant had conditions putting him at risk

  for severe COVID-19 symptoms and had tested positive for COVID-19 but remained asymptomatic);

  United States v. Young, No. 3:15-cr-38-RLY-CMM-03, dkt. 139 (denying motion to reconsider and

  finding no extraordinary and compelling reason warranting release where defendant claimed to be

  experiencing chest pains and difficulty breathing several months after his COVID-19 diagnosis

  because the symptoms were not severe or debilitating).

         Any potential concern about reinfection in the future does not change the result. The Court

  recognizes that USP Yazoo City previously experienced a serious outbreak of COVID-19 and that

  some inmates and staff members have current COVID-19 infections. Nonetheless, any reliance on

  the possibility that Mr. Cochran will be reinfected and suffer severe symptoms is speculative. See

  https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (last visited Apr. 9,

  2021) ("Cases of reinfection of COVID-19 have been reported but are rare."). To date, this Court has

  declined to find extraordinary and compelling circumstances warranting a sentence reduction when a

  defendant has recovered from COVID-19—even when that defendant has risk factors for severe

  symptoms. See, e.g., Wyatt, No. 3:17-cr-11-RLY-MPB-02, dkt. 165 (S.D. Ind. Sept. 3, 2020); United

  States v. Gevirtz, No. 1:17-cr-68-RLY-MJD-01, dkt. 68 (S.D. Ind. Sept. 14, 2020); United States v.

                                                   8
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 9 of 10 PageID #: 13538



  Young, No. 1:10-cr-3-SEB-DML-17, dkt. 1540 (S.D. Ind. July 27, 2020). The fact that the BOP is

  now actively vaccinating inmates against COVID-19—including at FCC Yazoo City—only

  underscores the speculative nature of any concern about reinfection.

         To the extent Mr. Cochran's pro se submissions can be read to include complaints about the

  way the BOP has handled the COVID-19 pandemic and the BOP's failure to provide medical care,

  such complaints might conceivably support a civil suit in his district of confinement, but they do not

  represent an extraordinary and compelling reason to release him from incarceration more than 12

  years early.

         Given the Court's determination that Mr. Cochran has not shown extraordinary and

  compelling reasons to justify his release, whether the 3553(a) factors weigh in favor of his release

  need not be discussed at length. Nonetheless, the Court concludes that they weigh against release. In

  his favor, Mr. Cochran has maintained good conduct while incarcerated, has completed several

  programs, is enrolled in an apprenticeship, and has a minimal prior criminal history. Mr. Cochran

  also appears to have the support of many people and professes a newfound commitment to religion

  and remorse for his crimes. He also represents that the BOP has found him to present a minimum risk

  of recidivism.

         But other facts weigh heavily against him. Mr. Cochran was the number-two defendant in a

  massive Ponzi scheme. He and his co-defendants bilked thousands of investors out of hundreds of

  millions of dollars, causing many victims to experience financial ruin. See, e.g., dkt. 421 at 15–18.

  Such crimes warrant a very serious punishment. Mr. Cochran has, however, served less than half of

  his sentence and is not set to be released for more than 12 years.

         In light of these circumstances, the Court finds that releasing Mr. Cochran now would not:

  reflect the seriousness of the offense; promote respect for the law; provide just punishment for the

  offense; or afford adequate deterrence to criminal conduct. That is, the Court cannot find that the

                                                     9
Case 1:11-cr-00042-JMS-DML Document 624 Filed 04/15/21 Page 10 of 10 PageID #: 13539



  magnitude of the risk Mr. Cochran currently faces from the COVID-19 pandemic warrants releasing

  him from incarceration at this time. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir.

  2021) (affirming denial of motion for compassionate release where district court found that § 3553(a)

  factors weighed against release despite COVID-19 risk because defendant committed serious offense

  and had only served one-third of sentence); United States v. Ebbers, No. S402-CR-11443VEC, 2020

  WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating a motion for compassionate release, the court

  should consider whether the § 3553(a) factors outweigh the "extraordinary and compelling reasons"

  warranting compassionate release, and whether compassionate release would undermine the goals of

  the original sentence).

         III.      Conclusion

         For the reasons stated above, Mr. Cochran's motions for compassionate release, dkt. [590] and

  [614], are denied.

         IT IS SO ORDERED.




                Date: 4/15/2021




  Distribution:

  All Electronically Registered Counsel




                                                   10
